 


109 HCON 9 IH: Entitled the 
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 9 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Serrano submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce
 
CONCURRENT RESOLUTION 
Entitled the English Plus Resolution. 
  
Whereas English is the language of the United States, and all members of the society recognize the importance of English to national life and individual accomplishment; 
Whereas many residents of the United States speak native languages other than English, including many languages indigenous to this country, and these linguistic resources should be conserved and developed; 
Whereas this Nation was founded on a commitment to democratic principles, and not on racial, ethnic, or religious homogeneity, and has drawn strength from a diversity of languages and cultures and from a respect for individual liberties; 
Whereas multilingualism, or the ability to speak languages in addition to English, is a tremendous resource to the United States because such ability enhances American competitiveness in global markets by permitting improved communication and cross-cultural understanding between producers and suppliers, vendors and clients, and retailers and consumers; 
Whereas multilingualism improves United States diplomatic efforts by fostering enhanced communication and greater understanding between nations; 
Whereas multilingualism has historically been an essential element of national security, including the use of Native American languages in the development of coded communications during World War II, the Korean War, and the Vietnam War; 
Whereas multilingualism promotes greater cross-cultural understanding between different racial and ethnic groups in the United States; 
Whereas there is no threat to the status of English in the United States, a language that is spoken by 92 percent of United States residents, according to the 2000 United States Census, and there is no need to designate any official United States language or to adopt similar restrictionist legislation; 
Whereas English-only measures, or proposals to designate English as the sole official language of the United States, would violate traditions of cultural pluralism, divide communities along ethnic lines, jeopardize the provision of law enforcement, public health, education, and other vital services to those whose English is limited, impair government efficiency, and undercut the national interest by hindering the development of language skills needed to enhance international competitiveness and conduct diplomacy; and 
Whereas such English-only measures would represent an unwarranted Federal regulation of self-expression, abrogate constitutional rights to freedom of expression and equal protection of the laws, violate international human rights treaties to which the United States is a signatory, and contradict the spirit of the 1923 Supreme Court case Meyer v. Nebraska, wherein the Court declared that The protection of the Constitution extends to all; to those who speak other languages as well as to those born with English on the tongue: Now, therefore, be it 
 
That the United States Government should pursue policies that— 
(1)encourage all residents of this country to become fully proficient in English by expanding educational opportunities and access to information technologies; 
(2)conserve and develop the Nation’s linguistic resources by encouraging all residents of this country to learn or maintain skills in languages other than English; 
(3)assist Native Americans, Native Alaskans, Native Hawaiians, and other peoples indigenous to the United States, in their efforts to prevent the extinction of their languages and cultures; 
(4)continue to provide services in languages other than English as needed to facilitate access to essential functions of government, promote public health and safety, ensure due process, promote equal educational opportunity, and protect fundamental rights; and 
(5)recognize the importance of multilingualism to vital American interests and individual rights, and oppose English-only measures and other restrictionist language measures. 
 
